United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Washington, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2037
Issued: April 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from a February 26, 2009 decision of
the Office of Workers’ Compensation Programs that denied merit review. Because more than
one year has elapsed between the last merit decision dated December 6, 2007, and the filing of
this appeal on August 4, 2009, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a). On appeal appellant, through counsel, asserts that he was
entitled to a review on the merits of his claim for wage-loss compensation for the period May 15,
2004 through September 1, 2006 and that the medical evidence of record unequivocally
established that appellant was disabled for this period.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated February 22, 2007,
the Board found appellant had established a compensable factor of employment and remanded

the case to the Office for a review of the medical evidence in his emotional condition claim.1
The law and facts of the previous Board decision are incorporated herein by reference.
Subsequent to the Board’s February 22, 2007 decision, on May 15, 2007 the Office
accepted that appellant sustained employment-related aggravation of panic disorder and
precipitation of major depressive disorder, and advised him to file Form CA-7 claims for
compensation. Appellant thereafter filed claims for compensation covering the period May 15,
2004 to April 5, 2007.2 By letter dated July 9, 2007, the Office advised appellant that it had
reviewed the medical evidence and found that it did not contain a reasoned opinion discussing
the specific periods of claimed disability.3 It requested that appellant submit a reasoned medical
report from his attending psychiatrist, which explained how and why he was disabled from work,
based on the accepted factor of employment, that his medical condition was inappropriately
discussed by his supervisor.
In a report dated July 27, 2007, Dr. Sheehan advised that with a reasonable degree of
medical certainty appellant was temporarily totally disabled for the periods May 15, 2004 to
April 29, 2005, May 7, 2005 to March 18, 2006 and August 19 to September 1, 2006 “due to the
aggravation of his preexisting major depressive and panic disorder from the accepted
postmaster’s employment factor discussion of [his] medical condition with coworkers in a public
work location.” He concluded that the public humiliation and a hostile work environment led to
total partial temporary disability and that appellant needed continued psychiatric care.
The Office paid wage-loss compensation for the periods August 19 through September 1,
2006 and December 23, 2006 through January 5, 2007. By decision dated December 6, 2007, it
reviewed the medical evidence of record and denied appellant’s claim for monetary
compensation for the period May 15, 2004 to September 1, 2006. On November 25, 2008
appellant, through counsel, requested reconsideration and resubmitted Dr. Sheehan’s July 27,
2007 report. Appellant’s attorney argued that the medical evidence of record unequivocally
established entitlement to wage-loss compensation. In a February 26, 2009 decision, the Office
denied appellant’s reconsideration request on the grounds that his request neither raised
substantive legal questions nor included new and relevant medical evidence, noting that it had
previously reviewed Dr. Sheehan’s July 27, 2007 report and the arguments he presented
concerning total disability.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
1

Docket No. 06-2133 (issued February 2, 2007). The Board found that the additional claimed factors were not
compensable.
2

The record indicates that appellant worked part time for some of this period.

3

The Office noted that the last medical report received, a July 25, 2005 report from Dr. Patrick J. Sheehan, a
Board-certified psychiatrist, did not discuss periods of disability, and that an August 27, 2004 report from Dr. Darryl
Dillman, also Board-certified in psychiatry, advised that appellant’s condition worsened due to a May 12, 2004 work
incident, which was not accepted as employment related.
4

5 U.S.C. §§ 8101-8193.

2

either under its own authority or on application by a claimant.5 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).6 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.7
Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of the Office
dated February 26, 2009 denying appellant’s applications for review. Because more than one
year had elapsed between the date of the most recent merit decision in this case, the Office
decision dated December 6, 2007 and the filing of appellant’s appeal with the Board on
August 4, 2009, the Board lacks jurisdiction to review the merits of appellant’s claim.9
With his November 25, 2008 reconsideration request, appellant argued that the Office
erred in denying merit review and that the medical evidence unequivocally established his claim
for wage-loss compensation. Although counsel purports to advance a legal argument not
previously considered, his argument amounts to the equivalent of a request to reweigh the
evidence of record, and arguments that repeat those previously of record have no evidentiary
value and do not constitute a basis for reopening a case.10 In its December 6, 2007 merit
decision, the Office weighed the medical evidence of record and found that it was insufficient to
establish entitlement to wage-loss compensation for the claimed periods. Appellant therefore did
not allege or demonstrate that the Office erroneously applied or interpreted a specific point of
law, or advance a relevant legal argument not previously considered by the Office.
Consequently, he was not entitled to a review of the merits of his claim based on the first and
second above-noted requirements under section 10.606(b)(2).11
With respect to the third above-noted requirement under section 10.606(b)(2), on
reconsideration appellant submitted a July 27, 2007 report from Dr. Sheehan. This report had

5

Id. at § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

9

Id. at § 501.3(d)(2).

10

M.E., 58 ECAB 694 (2007).

11

20 C.F.R. § 10.606(b)(2).

3

previously been reviewed by the Office, and evidence that repeats or duplicates evidence of
record has no evidentiary value and does not constitute a basis for reopening a case.12
As appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by the Office, the Office properly denied his reconsideration
request.13
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).14
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2009 be affirmed.
Issued: April 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Freddie Mosley, 54 ECAB 255 (2002).

13

Supra note 7.

14

The Board notes that Office procedures provide that when a reconsideration decision is delayed beyond 90 days
and the delay jeopardizes the claimant’s right to have review of the merits of the case by the Board, the Office
should conduct a merit review. Janice M. Hatcher, 55 ECAB 155 (2003). In this case, however, appellant was not
jeopardized as the merit decision was issued on December 6, 2007 and appellant did not request reconsideration
until November 25, 2008.

4

